678 P.2d 1226 (1984)
296 Or. 663
Robert G. BAUMAN, W.C. Bauman, and Rita F. Bauman, Dba Breakers Point Partnership, Petitioners On Review,
v.
Shirley GITTELSOHN and Maurice O. Georges, Respondents On Review.
SC S30134; CA A28899; TC CC-82-329.
Supreme Court of Oregon, In Banc.
Argued and Submitted March 5, 1984.
Decided March 27, 1984.
*1227 J. Michael Alexander, Salem, filed petition for petitioners on review. With him on the petition was Burt, Swanson, Lathen, Alexander & McCann, Salem.
Jeanyse R. Snow, Astoria, argued the cause for respondents on review. With her on the brief were Jerry K. McCallister and MacDonald, McCallister & Snow, Astoria.
PER CURIAM.
The Court of Appeals, 64 Or. App. 849, 669 P.2d 1188 dismissed petitioner's appeal because petitioner failed to serve notice of appeal upon the clerk of the trial court as required by ORS 19.023(2)(b). In McQuary v. Bel Air Convalescent Home, Inc., 296 Or. 653, 678 P.2d 1222 (1984), we hold that service of the notice of appeal on court reporters and clerks of trial courts, though required by ORS 19.023(2), is not "jurisdictional" under ORS 19.033(2). See also Spielman v. First Interstate Bank, 296 Or. 660, 678 P.2d 1226 (1984).
We therefore reverse the dismissal of the appeal and remand the case to the Court of Appeals for further proceedings.